DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product”, which is data per se, and thus does not fall within at least one of the four categories of patent eligible subject matter.  It is suggested that the claim be amended to be directed to a non-transitory computer readable medium comprising computer executable code, etc. instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, in lines 1-2, the limitation “the device is configured to calculate a shear wave elasticity…” is recited, which renders the scope of the claim to be indefinite as it is unclear as to which element of the device is configured to calculate the shear wave elasticity (i.e. does the transducer, the enclosure, the two force sensors or the processor, or a combination of the elements of the device, perform the calculation?).  For examination purposes, Examiner assumes a processor performs the calculation.
With regards to claim 18, the claim recites that the ultrasound transducer is coupled to the enclosure through “three or more force sensors”.  However, claim 18 is dependent upon claim 11 which sets forth in line 2 that the ultrasound transducer is coupled to an enclosure by “two force sensors”.  Claim 18 therefore appears to conflict with claim 11 as claim 11 requires “two force sensors” and claim 18 requires “three or more force sensors” for the coupling, and thus it is unclear as to which set of transducers is used for the coupling.  For examination purposes, Examiner assumes Applicant intended that claim 11 set forth that -- at least two force sensors -- are used and claim 18 to set forth that the at least two force sensors comprise three or more force sensors.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Audiere et al. (US Pub No. 2019/0231318).
With regards to claim 1, Audiere et al. disclose a device comprising:
an ultrasound transducer (“US”) (paragraph [0070]; Figure 2);
an enclosure (“probe casing PC”) with a handle for the ultrasound transducer (paragraphs [0070], [0082], referring to the probe casing size being chose in order to obtain a “handheld probe” and thus the enclosure forms a handle for the ultrasound transducer; Figure 2);
two force sensors (i.e. referring to the at least two strain sensors SG which form the force sensor FS) coupled between the enclosure (PC) and the ultrasound transducer (US) and positioned to measure an instantaneous contact force at two or 
a processor configured to calculate a force distribution (i.e. micrometric deformation) across the ultrasound transducer based on a first set of signals from the two force sensors (paragraphs [0019], referring to the probe casing/enclosure containing logic circuits or connecting means to store data or exchange data with a computer/processor; paragraphs [0130]-[0136], referring to the measurement of the micrometric deformation of the force sensor caused by the pressure applied on the ultrasound transducer US and on the probe tip PT when the probe is in contact with the tissue, wherein the measurements are used to gather information on the verticality between the probe and the viscoelastic medium surface, wherein such measurements/gathering of information would inherently require a processor; paragraph [0168]; Figures 1B, 2 and 4).
With regards to claim 11, Audiere et al. disclose a method comprising:

applying a positioning force to the enclosure to contact the ultrasound transducer to a target surface of an object (paragraphs [0128]-[0136], referring to the strain sensors (SG) measuring micrometric deformation of the force sensor caused by the pressure (i.e. positioning force) applied on the ultrasound transducer (US), probe casing (PC), and on the probe tip (PT) when the probe is in contact with the tissue; Figure 2);
measuring a force at each of the two force sensors (paragraphs [0128]-[0136], referring to the strain sensors (SG) measuring micrometric deformation of the force sensor caused by the pressure applied on the ultrasound transducer (US) and on the probe tip (PT) when the probe is in contact with the tissue; Figures 2 and 4); and 
calculating a force distribution (“micrometric deformation”) over a contact region between the ultrasound transducer and the target surface based on the two predetermined positions and a signal received from each of the two force sensors 
With regards to claims 2, Audiere et al. disclose that the ultrasound transducer includes a transducer array of two or more discrete ultrasound transducers (paragraphs [0019], [0144], referring to the array of transducers).
With regards to claim 3, Audiere et al. disclose that the device is configured to calculate shear wave elasticity in a region of interest within the object, and the processor adjusts the shear wave elasticity based upon the force distribution across the ultrasound transducer (paragraphs [0131]-[0136], referring to using the information obtained from the strain gauges to correct the angle of the probe in order to obtain reliable stiffness measurements and thus avoid improperly applying the shear wave to the patient’s body which can result in a wrong value of the measured stiffness, and thus correcting the angle results in adjusting the shear wave elasticity; paragraphs [0150]-[0163]).  
With regards to claim 7, Audiere et al. disclose comprising a third force sensor coupled between the enclosure and the ultrasound transducer and positioned to measure a third instantaneous contact force at a third corresponding location around the ultrasound transducer when the ultrasound transducer is placed against the surface 
With regards to claim 8, Audiere et al. disclose that the force distribution is calculated along a line between the two force sensors, and wherein the third force sensor lies on the line to provide an additional force measurement for improving an accuracy of the force distribution calculated along the line (paragraphs [0133]-[0136]; see Figure 4B, wherein the top strain gauge (SG) lies on the line between the left and right strain gauges to provide an additional force measurement).
With regards to claim 9, Audiere et al. disclose that the force distribution is calculated in at least two dimensions (i.e. 2 different axis dimensions), and wherein the third force sensor is positioned away from a line between the two force sensors in order to provide additional measurements off of an axis of the line (paragraphs [0133]-[0136]; Figure 4B, note that the top strain gauge (SG) is positioned away from a line that is off-center from the top strain gauge, which also corresponds to a line between the left and right strain gauges (i.e. two force sensors)).  
With regards to claim 10, Audiere et al. disclose that the two force sensors are positioned within a transverse imaging plane of the ultrasound transducer (paragraphs [0084], [0133], [0144], referring to the echography probe which would require images; Figure 2, 4B).
With regards to claim 12, Audiere et al. disclose that their method further comprises receiving ultrasound signals from the ultrasound transducer and calculating a shear wave elasticity within a transverse plane through the object based on the 
With regards to claim 13, Audiere et al. disclose that their method further comprises adjusting the shear wave elasticity based on the force distribution across the ultrasound transducer (paragraphs [0131]-[0136], referring to using the information obtained from the strain gauges to correct the angle of the probe in order to obtain reliable stiffness measurements and thus avoid improperly applying the shear wave to the patient’s body which can result in a wrong value of the measured stiffness, and thus correcting the angle results in adjusting the shear wave elasticity).
With regards to claim 18, Audiere et al. disclose that the ultrasound transducer is coupled to the enclosure through three or more force sensors (paragraphs [0067], [0098]-[0102], [0133], referring to the three strain gauges (SG); Figure 4B).
With regards to claim 19, Audiere et al. disclose that the two force sensors lie in a transverse plane for capturing images of the object with the ultrasound transducer (paragraphs [0084], [0133], [0144], referring to the echography probe which would require images; Figure 2, 4B).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US Pub No. 2014/0114193).
With regards to claim 20, Anthony et al. disclose a computer program product for processing ultrasound signals from an ultrasound transducer coupled to an enclosure (paragraphs [0030], [0040], [0031], [0097], [0099], [0156], wherein the enclosure can be viewed as corresponding to the housing of ultrasound probe (112) and/or the frame 
receiving a force signal from each of the two force sensors (paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors and therefore force signals from two force sensors are received; paragraphs [0038]-[0040], [0043]);
calculating a force distribution over a contact region between the ultrasound transducer and a target surface of an object based on the two predetermined positions and a signal received from each of the two force sensors (paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors and therefore are associated with a first set of signals from two force sensors; paragraphs [0038]-[0040], [0043], referring to the sensor providing output indicative of forces applied to the sensor (110) which are used to map the forces at the sensor into contact forces seen at the probe/patient interface; Figures 1 and 7, note in Figure 7 that the force sensor (718) is 
adjusting an ultrasound image of the object acquired with the ultrasound transducer based on the force distribution over the contact region (paragraphs [0084]-[0094] referring to normalizing a contact force to generated corrected or undistorted images (i.e. adjusted ultrasound images)).
With regards to the limitation in the preamble concerning the ultrasound transducer being coupled to the enclosure specifically “through” the two force sensors, the limitation is directed to the ultrasound transducer and thus directed to an intended use of the computer program product as the claim is directed to a computer program product which is intended to be used with the ultrasound transducer.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the computer program product of Anthony et al. is capable of processing ultrasound signals from any ultrasound transducer, including an ultrasound transducer which is coupled to an enclosure specifically through two force sensors, Anthony et al. meets this limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US Pub No. 2014/0114193) in view of Audiere et al..
With regards to claims 1 and 7, Anthony et al. disclose a device comprising:
an ultrasound transducer (paragraph [0031], [0097], [0099]; Figures 1 and 7); 
an enclosure (i.e. housing of ultrasound probe (112) or the frame (118), wherein the probe (112) can be integrated into the frame (118) and therefore the frame serves as an “enclosure”) with a handle for the ultrasound transducer (paragraphs [0030],[0031], [0097], [0099]; Figures 1 and 7);
two force sensors (110, 718; see paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors) coupled between the enclosure and the ultrasound transducer (706) and positioned to measure an instantaneous contact force when the ultrasound transducer is placed against a surface of an object for use (paragraphs  [0029]-[0030], [0037]-[0039], [0100]; Figures 1 and 7); and 
a processor (i.e. “processing circuitry” which is included in the controller 120) configured to calculate a force distribution across the ultrasound transducer based on a first set of signals from the two force sensors (paragraph [0037], referring to the sensor 
However, Anthony et al. do not specifically disclose that the two force sensors are at two or more corresponding locations around the ultrasound transducer.
Further, with regards to claim 7, Anthony et al. do not specifically disclose that their device comprises a third force sensor coupled between the enclosure and the ultrasound transducer and positioned to measure a third instantaneous contact force at a third corresponding location around the ultrasound transducer when the ultrasound transducer is placed against the surface of the object for use.  
Audiere et al. disclose an ultrasound probe (1) comprising at least two strain gauges (SG) forming a force sensor (FS) and configured to monitor the deformation of the probe casing (PC; “enclosure”) by measuring the deformation of the force sensor (FS), said deformation being caused by the contact between the ultrasound sensor (US) and the tissue to be analyzed (paragraphs [0077], paragraphs [0099]-[0103]; paragraphs [0128]-[0135]; Figures 2 and 4B). The ultrasound transducer is fixed to the probe casing (PC), such as by directly fixing the US transducer to the probe casing or fixing the transducer to a force sensor which is in turn attached to the probe casing (PC) (paragraphs [0098]-[0103]).  As can be seen in Figure 2, the two force sensors (SG) are three force sensors (which would include two force sensors and a third force sensor), the direction along which the probe casing (PC) is deformed can be detected and can be used to perform a reliable measure of the tissue stiffness (paragraphs [0100], [0134]-[0135]; Figures 2 and 4B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the two force sensors of Anthony et al. be at two or more corresponding locations around the ultrasound transducer and further have the device of Anthony et al. further comprise a third force sensor coupled between the enclosure and the ultrasound transducer and positioned to measure a third instantaneous contact force at a third corresponding location around the ultrasound transducer when the ultrasound transducer is placed against the surface of the object for use, as taught by Audiere et al., in order to provide more efficient detection of the deformation/force distribution and further to detect the direction along which the probe casing (PC) is deformed which can then be used to perform a reliable measure of the tissue stiffness (paragraphs [0100], [0103], [0134]-[0135]).  
With regards to claims 11 and 18, Anthony et al. disclose a method comprising:
providing an ultrasound transducer coupled to an enclosure (paragraphs [0030],[0031], [0097], [0099], wherein the enclosure can be viewed as corresponding to 
two force sensors (110, 718; see paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors) at two predetermined positions relative to the ultrasound transducer and the enclosure (paragraphs  [0029]-[0030], [0037]-[0039], [0100]; Figures 1 and 7, as seen in the Figures, the sensors (110,718) would be at two predetermined positions relative to the ultrasound transducer the enclosure (i.e. the housing of the probe and/or the frame (118));  
applying a positioning force to the enclosure to contact the ultrasound transducer to a target surface of an object (paragraphs [0005], [0028], [0037], referring to the contact force being applied when an image is obtained); 
measuring a force at each of the two force sensors (paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors and therefore are associated with a first set of signals from two force sensors; paragraphs [0038]-[0040], [0043]); and 
calculating a force distribution over a contact region between the ultrasound transducer and the target surface based on the two predetermined positions and a signal received from each of the two force sensors (paragraph [0037], referring to the sensor (110) may include a plurality of separate force sensors and therefore are associated with a first set of signals from two force sensors; paragraphs [0038]-[0040], [0043], referring to the sensor providing output indicative of forces applied to the sensor (110) which are used to map the forces at the sensor into contact forces seen at the 
However, Anthony et al. do not specifically disclose that the ultrasound transducer is coupled to the enclosure “by” the two force sensors.
Further, with regards to claim 18, Anthony et al. do not specifically disclose that the ultrasound transducer is coupled to the enclosure through three or more force sensors.
Audiere et al. disclose an ultrasound probe (1) comprising at least two strain gauges (SG) forming a force sensor (FS) and configured to monitor the deformation of the probe casing (PC; “enclosure”) by measuring the deformation of the force sensor (FS), said deformation being caused by the contact between the ultrasound sensor (US) and the tissue to be analyzed (paragraphs [0077], paragraphs [0099]-[0103]; paragraphs [0128]-[0135]; Figures 2 and 4B). The ultrasound transducer is fixed to the probe casing (PC), such as by directly fixing the US transducer to the probe casing or fixing the transducer to a force sensor which is in turn attached to the probe casing (PC) (paragraphs [0098]-[0103], note that the ultrasound transducer is therefore coupled to the enclosure (PC) “by” the two force sensors).  As can be seen in Figure 2, the two force sensors (SG) are coupled between the enclosure and the ultrasound transducer and positioned to measure the contact force at two or more corresponding locations around the ultrasound transducer (paragraphs [0099]-[0103]; [0128]-[0134]; Figures 2 and 4B). By attaching the force sensor directly in contact with the ultrasound transducer, the detection of the probe casing (PC) deformation is made more efficient and further three force sensors (which would include two force sensors and a third force sensor), the direction along which the probe casing (PC) is deformed can be detected and can be used to perform a reliable measure of the tissue stiffness (paragraphs [0100], [0134]-[0135]; Figures 2 and 4B).  Further, by attaching the US transducer to a force sensor which is in turn attached to the probe casing, it is possible to use different probe tips having different ultrasound transducers and thus adapt the properties of the emitted ultrasound shots to the properties of the tissue or of the patients body (paragraphs [0100], [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the ultrasound transducer of Anthony et al. be coupled to the enclosure “by” the two force sensors and the ultrasound transducer is coupled to the enclosure through three or more force sensors, as taught by Audiere et al., in order to provide more efficient detection of the deformation/force distribution, to detect the direction along which the probe casing (PC) is deformed which can then be used to perform a reliable measure of the tissue stiffness and further make it possible to use different probe tips having different ultrasound transducers and thus adapt the properties of the emitted ultrasound shots to the properties of the tissue or of the patient’s body (paragraphs [0100], [0103], [0134]-[0135]).
With regards to claims 2 and 15, Anthony et al. disclose that the ultrasound transducer includes a transducer array of two or more discrete ultrasound transducers (paragraph [0031], referring to the transducer includes plural piezoelectric crystals; paragraph [0099], referring to the “at least one transducer 706”).

With regards to claim 4, Anthony et al. disclose that the processor is configured to create a two-dimensional image of a transverse plane of the object based on a second set of signals from the ultrasound transducer when placed against the surface of the object for use (paragraphs [0086]-[0088], referring to capturing a plurality of ultrasound images, including two-dimensional ultrasound images). 
With regards to claims 5 and 16, Anthony et al. disclose that the processor is configured to normalize the two-dimensional image to a predetermined contact force based upon the force distribution across the ultrasound transducer (paragraphs [0091]-[0095], referring to normalizing the images to a common predetermined contact force).
With regards to claim 6, Anthony et al. disclose that the processor is configured to normalize the two-dimensional image to a predetermined contact force using quantitative elastography (paragraphs [0084]-[0095], referring to normalizing the images to a common predetermined contact force, wherein elastography images, such as strain or stiffness images (i.e. quantitative elastography), may be used for the normalization process).  

With regards to claim 9, Audiere et al. disclose that the force distribution is calculated in at least two dimensions (i.e. 2 different axis dimensions), and wherein the third force sensor is positioned away from a line between the two force sensors in order to provide additional measurements off of an axis of the line (paragraphs [0133]-[0136]; Figure 4B, note that the top strain gauge (SG) is positioned away from a line that is off-center from the top strain gauge, which also corresponds to a line between the left and right strain gauges (i.e. two force sensors)).  
With regards to claim 10, Audiere et al. disclose that the two force sensors are positioned within a transverse imaging plane of the ultrasound transducer (paragraphs [0084], [0133], [0144], referring to the echography probe which would require images; Figure 2, 4B).
With regards to claim 12, Anthony et al. disclose that their method further comprises receiving ultrasound signals from the ultrasound transducer and calculating a shear wave elasticity within a transverse plane through the object based on the ultrasound signals (paragraphs [0084], [0088], [0094] referring to estimating tissue elasticity, acquiring elastography images and identifying changes in elasticity and 
With regards to claim 13, Anthony et al. disclose that their method further comprises adjusting the shear wave elasticity based on the force distribution across the ultrasound transducer (paragraphs [0084], [0088], [0094] referring to estimating tissue elasticity, acquiring elastography images and identifying changes in elasticity and normalizing a contact force to generated corrected or undistorted images (i.e. adjusted elasticity images and thus the shear wave elasticity is adjusted)).
With regards to claim 14, Anthony et al. disclose that their method further comprises constructing an ultrasound image in a transverse plane through the object based on signals from the ultrasound transducer (paragraphs [0086]-[0088], referring to capturing a plurality of ultrasound images, including two-dimensional ultrasound images).
With regards to claim 17, Anthony et al. disclose that normalizing the two-dimensional image in the transverse plane to the predetermined contact force includes applying quantitative elastography to normalize the two-dimensional image to an adjusted image representative of a uniform contact force across the contact region (paragraphs [0084]-[0095], referring to normalizing the images to a common predetermined contact force, wherein elastography images, such as strain or stiffness images (i.e. quantitative elastography), may be used for the normalization process).  
With regards to claim 19, Audiere et al. disclose that the two force sensors lie in a transverse plane for capturing images of the object with the ultrasound transducer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lupotti et al. (US Pub No. 2020/0008747) disclose a device for sensing contact force including a force sensing element (30) (paragraphs [0026], [0029]; Figures 2-3).  Bechtel et al. (US Pub No. 2014/0046152) disclose a pressure sensor (175) for measuring force of contact, wherein the pressure sensor is inside an enclosure (Abstract; paragraph [0252], Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793